DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered. Claims 1-10 and 12-19 are pending.
Response to Arguments
Applicant’s arguments filed 05/05/2021 with respect to amended claims 1 and 8 have been fully considered and are persuasive. Examiner agrees Amos fails to teach that the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together as now recited in amended claims 1 and 13. Therefore, the 103 rejection of claims 1-5 by Smouse in view of Binmoeller and Amos has been withdrawn and the 103 rejection of claims 13-17 by Smouse in view of Amos has been withdrawn. Upon further consideration a new grounds of rejection has been set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. (US Pub. No. 2016/0045347), Binmoeller et al. (US Pub. No. 2016/0135941), and Bashiri et al. (2011/0190862).
Regarding claim 1, Smouse discloses a method of delivering a stent member (120), the method comprising advancing a stent delivery system (100) through a percutaneous access site (for example, see paragraph 43) so that a distal end of the stent member of the stent delivery system is positioned in a first treatment site (for example, see paragraph 43), and a proximal end of the stent member is positioned in a second treatment site (for example, see paragraph 43), wherein the distal end of the stent member forms a distal loop in the first treatment site (for example, see paragraph 
Smouse fails to disclose specifically that the first treatment site is the intestine and the second treatment site is the common bile duct, such that bile is drained from the common bile duct. However, Smouse discloses the method may be performed in other anatomical structures (for example, see paragraph 162). Binmoeller also discloses a method of delivering a stent member (130). Binmoeller teaches positioning an end of the stent member in an intestine and positioning the opposing end of the stent member in a common bile duct (for example, see paragraph 87), and draining bile from the common bile duct (since bile flows through the common bile duct into which the device is positioned; for example, see paragraph 87). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed Smouse’s method in the intestines and common bile duct and perform the step of draining bile from the common bile duct as taught by Binmoeller such that the that the distal end of the stent member is positioned in an intestine and a proximal end of the stent member is positioned in a common bile duct, the distal loop being in the intestine, the proximal loop being in the common bile duct, the stent member being 
Smouse as modified fails to disclose at least one of the catheter body or the stent member comprises a flap extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot, wherein the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart. Bashiri also discloses a method of delivering a stent member (104). Bashiri teaches the stent member (104) comprises a flap (124) extending longitudinally from a longitudinal end thereof (for example, see Figures 6 and 8) and the delivery body (106) comprises a complementary slot (120), wherein the slot (120) is defined in part by opposing arms (for example, see Figure 6) and the flap (124) comprises proximal edges configured to abut the opposing arms (at 122) when the stent member (104) and delivery body (106) are coupled together (for example, see Figure 8), and wherein decoupling comprises removing the flap (124) from the complementary slot (120) such that the stent member (104) and the delivery body (106) can be pulled apart (for example, see paragraph 37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body or the stent member with a flap extending 
Regarding claim 2, Smouse as modified discloses actuating the proximal end of the stent member (120) to form the proximal loop (120a) comprises pulling a loop suture (1501; for example, see paragraphs 93 and 140).
Regarding claim 3, Smouse as modified discloses straightening one or more of the proximal or distal end of the stent member (120) prior to advancing the stent delivery system (for example, see paragraphs 93 and 140).
Regarding claim 4, Smouse as modified discloses straightening the one or more of the proximal or distal end of the stent member (120) comprises advancing a hypotube or other straightener through inner lumens of the stent member and the catheter body (for example, see paragraph 140).
Regarding claim 5, Smouse as modified discloses removing the hypotube or other straightener, thereby allowing the one or more of the proximal or distal end of the .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al., Binmoeller et al., and Bashiri et al. as applied to claim 1 above further in view of Humphreys (US Pub. No. 2013/0110042).
Smouse as modified discloses the claimed invention except for at least a portion of the catheter body being coated with a hemostatic agent and leaving the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Humphreys also discloses a percutaneous surgical method. Humphreys teaches providing at least a portion of a surgical device with a hemostatic agent coating (140; for example, see paragraphs 19-20) in order to prevent or reduce bleeding after a surgical procedure (for example, see paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body with a hemostatic agent and leave the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Doing so would prevent or reduce bleeding in the percutaneous access site after the method has been completed.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. (US Pub. No. 2016/0045347) and Bashiri et al. (2011/0190862).
Regarding claim 13, Smouse discloses a method of delivering a stent member (120) the method comprising advancing a stent delivery system (100) through a percutaneous access site (for example, see paragraph 43), actuating the proximal end 
Smouse fails to disclose at least one of the catheter body or the stent member comprises a flap extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot, wherein the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart. Bashiri also discloses a method of delivering a stent member (104). Bashiri teaches the stent member (104) comprises a flap (124) extending longitudinally from a longitudinal end thereof (for example, see Figures 6 and 8) and the delivery body (106) comprises a complementary slot (120), wherein the slot (120) is defined in part by opposing arms (for example, see Figure 6) and the flap (124) comprises proximal edges configured to abut the opposing arms (at 122) when the stent member (104) and delivery body (106) are coupled together (for example, see Figure 8), and wherein decoupling comprises removing the flap (124) from the complementary slot (120) such that the stent member (104) and the delivery body (106) can be pulled apart (for example, see paragraph 37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 14, Smouse as modified discloses wherein actuating the proximal end of the stent member (120) to form the proximal loop (120a) comprises pulling a loop suture (1501; for example, see paragraphs 93 and 140).
Regarding claim 15, Smouse as modified discloses straightening one or more of the proximal or distal end of the stent member (120) prior to advancing the stent delivery system (for example, see paragraphs 93 and 140).
Regarding claim 16, Smouse as modified discloses straightening the one or more of the proximal or distal end of the stent member (120) comprises advancing a hypotube or other straightener through inner lumens of the stent member and the catheter body (for example, see paragraph 140).
Regarding claim 17, Smouse as modified discloses removing the hypotube or other straightener, thereby allowing the one or more of the proximal or distal end of the .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. and Bashiri et al. as applied to claim 13 above, and further in view of Humphreys (US Pub. No. 2013/0110042).
Smouse as modified discloses the claimed invention except for at least a portion of the catheter body being coated with a hemostatic agent and leaving the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Humphreys also discloses a percutaneous surgical method. Humphreys teaches providing at least a portion of a surgical device with a hemostatic agent coating (140; for example, see paragraphs 19-20) in order to prevent or reduce bleeding after a surgical procedure (for example, see paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body with a hemostatic agent and leave the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Doing so would prevent or reduce bleeding in the percutaneous access site after the method has been completed.
Allowable Subject Matter
Claims 8-10 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, actuating the proximal end of the stent member comprises pulling 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on Monday - Thursday 4:30 AM - 2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELANIE R TYSON/
Primary Examiner, Art Unit 3771                                                                                                                                                                                             February 7, 2022